Citation Nr: 1135881	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1981 to October 1986, and subsequent National Guard service.

These matters come before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

These matters were previously before the Board in March 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the March 2011 remand with regard to the right ear claim, and will proceed to adjudicate that appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to service connection for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated upon audiometric evaluation upon entrance into service.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's right ear hearing loss underwent chronic increase (to include right ear hearing loss disability for VA purposes) in service or within one year of discharge from service.

CONCLUSION OF LAW

Pre-existing right ear hearing loss was not aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so aggravated. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in September 2005 and May 2006, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The May 2006 correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private examination and treatment records and opinions, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for right ear hearing loss disability for which VA has a duty to obtain.  

The Board notes that in various opinions, a private examiner noted that a 1969 audiogram showed normal hearing.  The Board notes that there is no audiogram of record from 1969.  The Board finds that a remand to obtain any such audiogram would not be helpful to the Veteran's claim.  The Veteran was born in 1962; thus an audiogram from 1969 would be when he was approximately seven years old, and more than ten years before entrance into service.  The Board does not find that the Veteran had a pre-existing hearing loss in 1969, rather the Board finds that the Veteran had a pre-existing hearing loss in 1981 upon entrance into service.  Thus, a remand to obtain any 1969 record would not serve any useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

A VA examination and opinion with respect to the issue of right ear hearing loss disability was obtained in December 2005.  38 C.F.R. § 3.159(c)(4).  In its May 2011 remand, the Board directed that the Veteran be afforded a VA examination to obtain an opinion as to whether his pre-existing right ear hearing loss chronically worsened during service.  In April 2011, a VA examination was obtained, with a May 2011 addendum to the record.  The Board acknowledges that the April 2011 VA examiner did not review the 1981 enlistment STR.  However, a qualified clinician reviewed the entire claims file, to include the 1981 STR, and rendered an opinion as to the Veteran's threshold acuity shift in service.  Although the clinician did not use the term "aggravation", she clearly noted that the right ear threshold shifts were not significant and did not constitute an official threshold shift or baseline reestablishment.  Therefore, the Board finds that the directives of the Board in its remand have been met.  In addition, the Board finds that the VA examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion is predicated on a full audiometric examination of the Veteran and a review of his claims file.  Rationale was provided for the opinion proffered.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The rationale for such a requirement is that the functional effects are for consideration in rating the disability.  The Board finds, in the decision below, that service connection for right ear hearing loss disability is not warranted; therefore, fully described functional effects are not needed.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss disability, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has right ear hearing loss disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability. 


An April 2011 VA audiological evaluation report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
60
50

The Board notes that the Veteran has current right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The second criterion for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD 214 reflects that the Veteran's military occupational specialty (MOS) was as an aircraft maintenance specialist.  In addition, the Veteran contends that he worked around loud aircraft.  Based on the foregoing, exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's STRs include a September 1981 report of medical examination for enlistment purposes.  An audiological evaluation revealed that pure tone air thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
  4000
  6000
RIGHT
0
0
0
25
   15
    30

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's enlistment examination report reflects a hearing loss in the Veteran's right ear.  As such, the presumption of soundness on induction does not attach, and service connection may be considered only on the basis of aggravation of right ear hearing loss in service.  

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's STRs include a September 1986 report of medical examination for enlistment in the National Guard.  (The Veteran's DD 214 reflects that he separated from the active service the next month, October 1986, to join the National Guard.  The audiological evaluation revealed that pure tone air thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
  4000
  6000
RIGHT
5
0
5
35
   25
    25

Thus, the record reflects that the Veteran's hearing acuity remained within normal limits at the 500, 1,000, and 2,000 levels, and worsened at the 3,000 and 4,00 levels.   

A May 2011 VA addendum to an April 2011 VA examination report reflects the opinion of the examiner that a deterioration of 10 decibels does not constitute an official threshold shift or baseline reestablishment.  It was her opinion that it is "NOT at least as likely as not" that right ear changes were significant.  Thus, the Board finds that aggravation may not be conceded as the disability underwent no increase in severity during service. 

The Board notes that a December 2005 VA examiner also noted that there was no significant threshold shift in the right ear between the Veteran's entrance and separation examinations, and that it was evident that the Veteran's hearing status was not aggravated by noise exposure during active duty.  The examiner further opined: 

Given that hearing loss in the right ear had reached a disabling level by 1990, and that between 1986 and 1990 veteran had spent more time farming and driving a truck than service in [N]ational [G]uard, it is less likely than not that progression of hearing loss was due to [N]ational [G]uard noise exposure, and more likely that progression of hearing loss was a result of occupational noise exposure during this interval of time.  

The Board notes that the claims file includes private employee hearing test records which reflect a right ear hearing loss disability in September 1997, March 2004, and in January 2005.  However, these results are more than a decade after the Veteran separated from active service in 1986, and several years after separation from National Guard service, and there is no indication in the record that the results are related to active service.

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

A March 2006 private medical record reflects the opinion of the examiner, H.R., M.D., that the Veteran's hearing loss is consistent with noise-induced hearing loss.  He further stated that "comparison of current audiograms, old audiograms, and the hearing test done prior to his time in the [A]ir [F]orce [suggest] that the hearing loss is at least in part related to his noise exposure while in service."  The examiner noted that he had reviewed audiograms from 1969, 1981, and "the time" of the Veteran's separation.  The Board notes that the examiner reported that the Veteran's 1981 audiogram showed normal hearing with no 4,000 Hz. dip.  The Board notes that the 1981 audiogram, in fact, shows abnormal hearing at the 3,000 and 6,000 Hz levels.  The examiner also stated that the audiogram at the time of separation showed a 25 to 30 decibel hearing loss at the 3,000 and 4,000 Hz levels; however the audiogram results actually reflect at 35 decibel hearing loss at the 3,000 (not 25) and a 25 decibel at the 4,000 (not 30).  The Board acknowledges that the private examiner, as a physician, has medical expertise and training; nonetheless, the audiogram results of record clearly differ from those reported as having been reviewed by the examiner.  

The claims file also includes 2010 opinions from Dr. H.R. that the Veteran's hearing loss is "probably" related to noise exposure while working with loud jet engines in service."  The reports again reflect the examiner's mistaken belief as to the right ear audiology results upon entrance and separation.  The Board finds that the private examiner's opinion, which is based on incorrect audiology results, has less probative value than that of the VA examiners. 

Based on the forgoing, the Board finds that the record is against a finding that the Veteran's right ear pre-existing hearing loss increased in severity and was chronically aggravated, beyond the natural progression of the disease, during service.   

The Board notes that the Veteran may sincerely believe that his right ear hearing loss disability was incurred or aggravated by active service.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Entitlement to service connection for right ear hearing loss disability is denied.


REMAND

In its March 2011 remand, the Board directed that the Veteran be afforded a VA examination on the issue of left ear hearing loss disability.  The claims file includes an April 2011 VA examination report, along with a May 2011 addendum.  The examiner diagnosed the Veteran with left ear hearing loss and opined that the hearing loss was not at least as likely as not related to military service.  The examiner based her rationale on the fact that the Veteran had normal hearing at the time of his separation examination.   The Board acknowledges that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Based on the foregoing, the Board finds that a supplemental opinion is necessary.  The opinion should provide an explanation as to why the Veteran's left ear hearing loss disability (which was not evident in service), is less likely than not related to service.  In this regard, the clinician may note, if applicable, medical literature which discusses the length of time between acoustic trauma and resulting hearing loss, the length of time between the Veteran service and evidence of onset of the disability (as shown in the private employment records), the Veteran's in-service and post-service noise exposure, and/or any other factors which support the opinion. 


Accordingly, the case is REMANDED for the following action:

1.  Request an appropriate clinician to review the claims file and provide a supplemental opinion which states a rationale for the May 2011 opinion regarding the Veteran's left ear hearing loss disability.  In this regard, the clinician must note that the absence of evidence of left ear hearing loss in service is not fatal to a claim for service connection where there is a sound basis for attributing current left ear hearing loss to service.  The clinician may note, if applicable, medical literature which discusses the length of time between acoustic trauma and resulting hearing loss, the length of time between the Veteran service and evidence of onset of the left ear hearing loss (as shown in private employment records), the Veteran's in-service and post-service noise exposure, and/or any other factors which support the opinion. 

2.  If the above noted clinician determines that a VA examination is necessary, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current left ear hearing loss disability.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current left hearing loss disability causally related to his military service.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for left ear hearing loss disability on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


